ROBERT L. BLAND, JUDGE,
concurring.
The evidence offered in this case in support of the merit of the claim involved consists of the testimony of the claimant, that of his father, who had given the horse to his son, and one other witness. The state filed a plea contesting the right of the claimant to an award and upon the hearing an assistant attorney general stipulated that the bridge on which the accident occurred, and where claimant’s horse was so badly injured and crippled that it became necessary for it to be shot, was in a defective condition and produced no evidence in opposition to the claim. The evidence offered by the claimant showed the horse to be of the value of $300.00. In view of the manner in which the claim is presented to the court and the failure of the state to offer any evidence in opposition to the claim, I reluctantly concur in the determination made. I may add, however, that personally I do not feel that the hands of the court, as an investigating body, should be tied by stipulation of fact where issues are involved. If a claimant and the attorney general’s office may agree upon a valid award of the public funds, it would seem to me that there would be no occasion to have a court of claims.